 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     BRANDON C. JAROCH
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     (702) 388-5053 / Fax: (702) 388-5087
 5   brandon.jaroch@usdoj.gov

     Counsel for the United States
 6

 7                   UNITED STATES DISTRICT COURT
                          DISTRICT OF NEVADA
 8                                               -oOo-
 9    UNITED STATES OF AMERICA,                          2:18-cr-00346-RFB-GWF
10            Plaintiff,                                 STIPULATION TO CONTINUE
                                                         RESPONSE ECF # 30 (First
11      vs.                                              Request)
12    JADIE HALL,
13            Defendant.
14

15                  IT IS HEREBY STIPULATED AND AGREED, by and between
16   NICHOLAS A. TRUTANICH, United States Attorney, Brandon C. Jaroch, Assistant
17   United States Attorney, counsel for the United States of America, and Thomas P. Pitaro
18   Esq., counsel for Jadie Hall:
19              THAT THE PARTIES’ DEADLINE TO SUBMIT A RESPONSE TO A
20   MOTION TO SUPRESS EVIDENCE ECF # 30, currently scheduled for February 18,
21   2019, be continued until March 4, 2019.
22              This Stipulation is entered into for the following reasons:
23
 1                1. The Assistant United States Attorney is currently out of the office until

 2   February 19th.

 3                2. The parties agree to the continuance.

 4                3. The denial of this request for continuance could result in a miscarriage of

 5   justice.

 6                4. This is the first request to continue this response deadline.

 7

 8                Dated this the 14th day of February, 2019.

 9
                                                   Respectfully Submitted,
10
                                                   NICHOLAS A. TRUTANICH
11                                                 United States Attorney

12
                                                   /s/ Brandon C. Jaroch
13                                                 BRANDON C. JAROCH
                                                   Assistant United States Attorney
14

15                                                 /s/ Thomas P. Pitaro, ESQ.
                                                   THOMAS P. PITARO, ESQ.
16                                                 Counsel for JADIE HALL

17

18                                                ORDER

19              IT IS ORDERED that the parties’ deadline TO SUBMIT A RESPONSE TO A

20   MOTION TO SUPRESS EVIDENCE, currently scheduled for February 18, 2019, is

21   vacated and continued to March 4, 2019.
                DATED: February 15, 2019.
22

23                                                 ___________________________________
                                                   RICHARD F. BOULWARE, II
24                                                 UNITED STATES DISTRICT JUDGE
                                                  2
